Citation Nr: 1531289	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  06-00 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for macular degeneration, to include as secondary to service connected diabetes insipidus.

2.  Entitlement to service connection for a central nervous system condition characterized as dizziness, to include as secondary to service connected diabetes insipidus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from January 1946 to January 1947.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the Veteran's request to reopen his claim for service connection for macular degeneration, and which denied his claim for service connection for a central nervous system condition. 

In September 2009, August 2011, and August 2014, the Board remanded the claims for additional development.

The Veteran testified before a DRO at several hearings; hearing transcripts have been associated with the claims file.  In January 2015, the Veteran was afforded a videoconference hearing before John J. Crowley, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Board first notes that since the issuance of the most recent supplemental statement of the case, in June 2013, a significant amount of additional medical evidence, in the form of VA progress notes and examination reports, dated between 1998 and 2005, has been associated with the claims file.  This evidence is not accompanied by a waiver of RO review, nor has it been reviewed by the RO.  See 38 C.F.R. § 20.1304(c) (2014).  

On May 26, 2015, the Veteran was sent a letter in which he was requested to state whether or not he desired to waive RO review of this evidence.  He was informed that if a reply was not received within 45 days, it would be assumed that he did not want the Board to decides his claims, and that his claims would be remanded to the agency of original jurisdiction for review of this evidence.  

There is no record of a reply.  Therefore, on remand, this evidence must be reviewed in association with the readjudication of the Veteran's claims.  Id.

With regard to the claim as to whether new and material evidence has been received to reopen a claim for service connection for macular degeneration, to include as secondary to service connected diabetes insipidus, this claim was first adjudicated in an unappealed and final RO rating decision, dated in July 1988.  See 38 U.S.C.A. § 7105(c).  The Veteran subsequently filed to reopen the claim, and it was most recently adjudicated in an unappealed and final RO rating decision, dated in October 2002.  Id.  The Veteran again filed to reopen the claim, and in November 2007 the RO denied the claim.  The Veteran has appealed.  

In October 2006, the Veteran was sent a notice as required by the Veterans Claims Assistance Act of 2000 (VCAA).  This notice incorrectly stated that the most recent and final denial of the claim for service connection for macular degeneration was in July 1988.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence, evidence that is both new and material.  The Court noted that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  The Court indicated that because these requirements define particular types of evidence, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented. 

Failure to provide notice of what constitutes material evidence would generally be the type of error which has the natural effect of producing prejudice.  Kent at 10.  Further, failure to notify the Veteran of the correct burden of proof in his claim is an inherently prejudicial failure to notify him of the information and evidence necessary to substantiate his claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds 444 F. 3d 1328 (Fed. Cir. 2006). 

Given the foregoing, the Veteran has not been notified of the correct date of the RO's most recent and final decision as to the claim for service connection for macular degeneration.  Due process requires that the Veteran's claim be remanded for the issuance of a legally correct and sufficient VCAA notification letter.  In this regard, the most recent supplemental statement of the case, dated in June 2013, appears to indicate that the RO denied the claim on the merits.  

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Finally, in October 2012, the Veteran was afforded a VA examination.  In the report of this examination, the optometrist, Dr. T.M., concluded that the Veteran had age-related macular degeneration ("AMD") OU (both eyes), and that his AMD was not caused by or a result of the Veteran's service-connected diabetes insipidus.  He explained that AMD is documented to have its onset in patients of 50 to 60 years of age.  Dr. T.M. further concluded that it is less likely than not the Veteran's AMD had its onset during service.  

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim, notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.  

In summary, although the October 2012 VA opinion addressed direct causation, the examiner only partially addressed secondary causation, as he failed to provide an opinion on whether any current eye disability was aggravated by any of the Veteran's service-connected disabilities, specifically, diabetes insipidus.  See 38 C.F.R. § 3.310 (2014); Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed Cir. 2000).  Thus, the opinion was inadequate.  On remand, a supplemental opinion should be obtained from Dr. T.M., or, if Dr. T.M. is not available, the Veteran should be scheduled for another examination, to include etiological opinions.

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. § 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With regard to the issue of whether new and material evidence has been received that is sufficient to reopen the claim of entitlement to service connection for macular degeneration, to include as secondary to service connected diabetes insipidus, a legally adequate VCAA notice should be provided in accordance with the requirements of  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran should be informed of the basis of the denial of his claim in October 2002, as well as the specific evidence that is required to substantiate the element or elements needed for service connection that were found insufficient in that prior final decision.

2.  Return the file to the examiner who conducted the October 2012 VA eye examination (Dr. T.M.).  After review of the record, Dr. T.M. must provide an opinion whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's macular degeneration, as well as any other current eye disability, was aggravated by a service-connected disability, to include diabetes insipidus.  

Dr. T.M. should be notified that service connection is currently in effect for diabetes insipidus, mood disorder not otherwise specified, status post right shoulder arthroplasty, left shoulder arthritis, status post bilateral hip arthroplasties, an irritable stomach, traumatic arthritis with lumbar disc degeneration, arthritis of the bilateral knees, and radiculopathy of the bilateral lower extremities. 

"Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is present, Dr. T.M. should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation.

Dr. T.M. must provide a detailed rationale for his opinion.  The claims folder must be made available to and reviewed by the examiner in conjunction with his opinion, and the examiner should state that the entire claims file has been reviewed.

3.  In the event that the examiner who conducted the Veteran's October 2012 VA eye examination (Dr. T.M.) is not available, schedule the Veteran for an appropriate VA eye examination with another examiner in order to ascertain the nature and etiology of any eye disability found.  The examiner should be requested to express an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any current eye disability was caused or aggravated by the Veteran's service, or by a service-connected disability.  The examiner should be advised that service connection is currently in effect for diabetes insipidus, mood disorder not otherwise specified, status post right shoulder arthroplasty, left shoulder arthritis, status post bilateral hip arthroplasties, an irritable stomach, traumatic arthritis with lumbar disc degeneration, arthritis of the bilateral knees, and radiculopathy of the bilateral lower extremities. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

"Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability. 

The examiner must provide a detailed rationale for his opinion.  The claims folder must be made available to and reviewed by the examiner in conjunction with the scheduled examination, and the examiner should state that the entire claims file has been reviewed.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If either of the benefits sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




